Case 1:21-cv-04052-ENV-PK Document 11 Filed 07/20/21 Page 2 of 2 PagelD #: 34

AO 440 (Rev. 06/12} Summons in a Civil Action (Page 2)
Civil Action No. 21-cv-4045

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for fname of individual and title, if any) M | Aue | | | tVVYVE
was received by me on (date) 7 2D } 24

C} I personally served the summons on the individual at (place)

 

on (date) ; oF
ai, busmess
left the summons at the individual’s residence or usual place of abode with (name) Robert IR -

, a person of suitable age and discretion who resides there,
P 5 \UoT ES

 

 

on (date) “] } 21 \2) at , and mailed a copy to the individual’s last known address; or

O} I served the summons on (name of individual) , Who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

On (date) > OF
( I returned the summons unexecuted because 5 or
& Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

pare 7112242 Sr, ZaD

Server's signature

bainon Ward lc# a0 74 ode

Printed name and title

lvb-Db 24th Rd Whitestone NY 11357

Server's address

Additional information regarding attempted service, etc:

WALIE ) TZN balay BSD, bI-HIS ;2D}- 260

a cc a
